DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, TW-M473538 in view of Wang, US-20110002038.
In regards to claim 1, Wang ‘538 discloses a displaying device (Par. 0006 mobile phone holographic screen), adapted to a screen (Fig. 3, 3 display screen), comprising: a transparent light screen (Fig. 3, 30 light screen structure; Par. 0013 the four transparent panels form a pyramid); a movable support (Fig. 3, 20 pivoting mechanism; Par. 0012 pivoting mechanism moving the light screen structure), connected to the transparent pyramid (Fig. 3, 20 pivoting mechanism; Par. 0012 pivoting mechanism moving the light 
Wang ‘538 does not disclose a transparent pyramid.
Wang ‘038 discloses three dimensional image device (Par. 0002) comprising a transparent pyramid (Fig. 4, 13 reflecting lenses and top panel 14; Par. 0013-0014 the transparent lenses and top panel form an integral pyramid shaped structure)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the transparent light screen of Wang ‘538 can utilize an integrally formed transparent pyramid structure as Wang ‘038 discloses, which can be attached to portion 22 of pivoting mechanism 20. The motivation for doing so would have been to provide an integral structure pyramid, which would be more durable.

In regards to claim 2, Wang ‘538 and Wang ‘038, as combined above, disclose the transparent pyramid moves to the first location, the transparent pyramid is inversely disposed at a center of the screen (Wang ‘538 Fig. 3, 30 light screen structure in an inverse pyramid; Wang ‘538 Par. 0013 the four transparent panels form a pyramid; Wang ‘038 Fig. 4, 13 reflecting lenses and top panel 14; Wang ‘038 Par. 0013-0014 the transparent lenses and top panel form an integral pyramid shaped structure).  
In regards to claim 3, Wang ‘538 and Wang ‘038, as combined above, disclose the image data is an image, a number, a word or a logo (Wang ‘538 Par. 0014-0015 projecting an image).  
In regards to claim 4, Wang ‘538 and Wang ‘038, as combined above, disclose one bottom surface of the transparent pyramid is a triangle or a quadrangle screen (Wang ‘038 Fig. 4, top panel 14 of the pyramid is a quadrangle).   
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, TW-M473538 and Wang, US-20110002038, in further view of Iwasaki, US-20170347034.
In regards to claim 5, Wang ‘538 and Wang ‘038 do not disclose expressly a sensor disposed on the movable support to detect a movement state of the movable support.
Iwasaki discloses a sensor to detect an open and close state, i.e. movement state, of a display device to determine a display mode (Par. 0041-0042 and Table 1).

Therefore, it would have been obvious to combine Iwasaki with Wang ‘538 and Wang ‘038 to obtain the invention of claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/27/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622